


Exhibit 10.1

 

IRON MOUNTAIN INCORPORATED

Compensation Plan for Non-Employee Directors

 

Restatement Date

As of September 15, 2010

 

 

Eligibility

All non-employee Directors

 

 

Annual Retainer

$40,000 per year effective as of January 1, 2010; paid in advance in quarterly
installments; a non-employee Director shall be entitled to retain the portion of
the Annual Retainer fee paid with respect to the quarter in which he or she
ceases to be a non-employee Director, but shall not be entitled to any further
portion of the Annual Retainer fee

 

 

Meeting Fees

$1,500 per committee meeting and/or quarterly Board meeting attended in person
or $750 by teleconference (including committee meetings attended by directors
who are not members of such committee, provided that the director attends such
committee meeting at the request of the Chairperson of the committee); $1,500
for the initial orientation session attended by a new director; fees earned
shall be paid shortly after the end of each quarter

 

 

Chairperson Retainer

$7,500 per year retainer for acting as Chairperson of the Compensation, Finance
or Nominating and Governance Committee; $20,000 per year retainer for acting as
Chairperson of the Audit Committee; $25,000 per year retainer for acting as the
“lead” Director; in each case paid in advance in quarterly installments; a
non-employee Director shall be entitled to retain the portion of the Chairperson
Retainer fee paid with respect to the quarter in which he or she ceases to be a
non-employee Director or serve as Chairperson, but shall not be entitled to any
further portion of the Chairperson Retainer fee

 

 

Meeting Expenses

Reimbursement for all normal travel expenses to attend meetings; reimbursements
due shall be paid shortly after the end of each quarter

 

 

Group Insurance Benefits

Iron Mountain’s group medical and dental benefits (single or family) are
available to non-employee Directors, but they must pay the current employee
contribution rate in effect for such coverage; group life, AD&D, STD and LTD
coverage are not available to non-employee Directors

 

--------------------------------------------------------------------------------


 

Amount of Options

Non-qualified stock options to be equal to $100,000 per year of Black Scholes
value

 

 

Timing of Option Grants

Stock options shall be granted annually to all non-employee Directors as of the
first Board meeting following Iron Mountain’s annual meeting; newly elected
non-employee Directors receive a pro-rated grant on the date of their election
or appointment to the Board

 

 

Vesting of Options

Options vest 100% on the one year anniversary of grant (or, if earlier, the
annual meeting of Iron Mountain that is closest to the one year anniversary)

 

 

Exercise Price of Options

Fair market value on date of grant

 

 

Terms of Options

10 years

 

 

Effect on Options of Cessation of Service Director

Vested options must be exercised within three years of cessation of service by a
non-employee Director or his beneficiary

 

 

Restrictions on Resale

None

 

 

Restrictions on Transfer

Options may not be transferred (except upon death)

 

 

SEC Considerations

Options will generally be granted under the Iron Mountain Incorporated 2002
Stock Incentive Plan, the shares of each of which are registered on Form S-8;
insider trading restrictions and short-swing profit rules of the Securities
Exchange Act of 1934 apply

 

 

Shareholder Approval

Not required

 

 

Source of Shares

Treasury shares or authorized, but unissued shares will be used for options

 

 

Taxation of Options

Non-employee Directors pay ordinary income tax (and SECA tax) at time of
exercise on spread between exercise price and fair market value on date of
exercise; Iron Mountain gets a corresponding tax deduction at that time

 

 

Election to Defer Fees

Non-employee Directors may elect to defer some or all of their fees paid in cash
under the Iron Mountain Incorporated Directors Deferred Compensation Plan;
deferrals will be invested in phantom shares equal in value to Iron Mountain
common stock; deferral elections must be made by December 31 of the year prior
to the year in which the fees are earned (or within 30 days of becoming eligible
for the Plan)

 

 

Adopted:  September 15, 2010

 

 

2

--------------------------------------------------------------------------------
